DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/25/2021 have been entered and carefully considered with respect to claims 1 – 19, which are pending in this application. Claims 1, 3- 6, 8, 10 - 13, 15, and 16 have been amended, and new claims 17 - 19 have been added. No new matter has been added. No claims were cancelled. Applicant requests further examination and reconsideration.

Response to Arguments
Objection to Drawings
3.	The drawings were objected for minor informalities. Applicant notes that replacement sheets have been provided for FIGs. 99, 100, 120, and 121 to correct "seracher" to --searcher--. Accordingly, the request that the objection to the drawings be withdrawn is granted based on Applicant’s corrective action.

Applicant’s Objection in regard to Form PTO-892
4.	It is requested that the Examiner provide a Form PTO-892 listing the references for the following documents which have been made of record: Hernandez (US 2015/0056456); Najaf (US 2020/0364904); Sinharoy (US 2020/0020132); and Dawar (US 2020/0014940). The request is granted.
.
Rejection of Claims under 35 USC § 103
5.	Applicants’ arguments with respect to claims 1 - 19 have been fully considered but 

Summary of Applicant’s arguments on pages 9 - 12:
	Applicant submits that Izumi fails to disclose that image data of a first layer and image data of a second layer are respectively encoded with reference to encoding tables not dependent on each other, that is, Izumi fails to disclose a feature "a second encoding table not dependent on the first encoding table," as required by the above-noted features of claim 1. 
Applicant submits that any combination of Mammou and Izumi fails to disclose, suggest, or otherwise render obvious the above-noted features of claim 1. Accordingly, claim 1 is patentable over any combination of Mammou and Izumi. 
 	Claims 2 - 4 are patentable over any combination of Mammou and Izumi based at least on their dependency from claim 1. 
 	Claims 8, 15, and 16 recite features generally corresponding to the above-noted features of claim 1. Accordingly, Applicant submits that the any combination of Mammou and Izumi fails to disclose, suggest, or otherwise render obvious these corresponding features of claims 8, 15, and 16 for similar reasons. So are claims 9 - 11 patentable over any combination of Mammou and Izumi based at least on their dependency from claim 8. 
 	Claims 5 - 7 and 12 - 14 are also patentable over any combination of Mammou, Izumi, and Mammou '499 based at least on their respective dependency from claims 1 and 8. New claims 17 - 19 are patentable over the cited prior art based at least on their dependency from claim 1. 
 	Applicant thus submits that claims 1 - 19 are in condition for allowance, and an early notice thereof is solicited. 
 Response to Applicant’s arguments
	Examiner, however, refutes Applicant’s arguments for the following reasons: 
 	Regarding Claim 1, Mammou discloses: a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having geometry information, (See 
classifying each of the plurality of three-dimensional points into any of a plurality of layers including a first layer and a second layer; (See Mammou, Fig. 5G; Pars. 0134 – 0146; Par. 0391: a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others; - which implies a plurality of layers including a first layer and a second layer) and 
arithmetic-encoding geometry information of a current three-dimensional point among the plurality of three-dimensional points, (See Mammou, Pars. 0166, 0194, and further Pars. 0236, 0240 and 0242)  	Izumi teaches the features of an arithmetic encoding being performed with reference to a first encoding table when the current three-dimensional point is at the first layer, (See Izumi, Figs. 8, 9, and 11 – 13: configurations and table for encoding as related to first layer (Fig. 3); Pars. 0064 and 0065: content server 12 compression encodes a first layer image, and a second layer; See further Par. 0083 and Fig. 18: Steps 16 – 20; Pars. 0100 – 0102 and Par. 0216) and with reference to a second encoding table not dependent on the first encoding table when the current three-dimensional point is at the second layer. (See Izumi, Figs. 11 – 17; Pars. 0064 and 0065; See also Fig. 3 and Pars. 0100 – 0102 and Par. 0216)
	Therefore, one of ordinary skill in the would be motivated to combine the teachings of Mammou and Izumi in order to implement a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having an attribute information item. Mammou teaches “a system comprises an encoder configured to compress attribute information and/or spatial for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud.” (Mammou, Abstract and Pars. 0166, 0194 and Pars. 0236, 0240 and 0242). Izumi teaches image processing apparatus and an image processing method that make it possible to generate a texture image of high picture quality using an omnidirectional image and storage to store first layer texture streams, first layer depth streams, second layer texture streams and second layer depth streams; the method depicts a configuration example of a table for viewpoint position information and face information of the first layer, and a configuration example of a table of viewpoint position information and face information of a second layer. (See Izumi, Fig. 3, Figs. 8 – 17 and Pars. 0100 – 0102 and Par. 0216). The result would be a reduction of the amount of data of a point cloud necessitated for compression of the amount of three-dimensional data.
	All other rejections are sustained based on the reasoning previously established in the Office Action of record, with the addition of the new reasoning as expressed in the new rationale applied to Claim 1. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness  or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 – 4, 8 – 11, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 20190313110 A1), hereinafter “Mammou,” in view of Izumi (US 20190304160 A1).

	In regard to claim 1, Mammou discloses: a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having geometry information,(See Mammou, Abstract, lines 1 – 4: system comprises an encoder configured to compress attribute information and/or spatial for a point cloud; See Figs. 1, 2A, 2C, 5A and Pars. 0089, and 0094; - (spatial information suggests geometry information as compared to disclosure in instant Application at Pars. 0143, 0669 and 0670; See also Mammou, Pars. 0151, 0356 and 0556)) the method comprising: 
classifying each of the plurality of three-dimensional points into any of a plurality of layers including a first layer and a second layer; (See Mammou, Fig. 5G: illustrates an example closed loop rescaling with multiple attribute layers; Pars. 0134 – 0146: generated patch images for point clouds with points at the same patch location, but different depths may be referred to as layers; Par. 0391: a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others; - which implies a plurality of layers including a first layer and a second layer) and 
arithmetic-encoding geometry information(See Mammou, Pars. 0166, 0194: information predicted and encoded (e.g., with an entropy/arithmetic encoder); context adaptive binary arithmetic encoders may be used; See further Pars. 0236, 0240 and 0242)  	However, Mammou is not specific about the features: the arithmetic encoding being performed with reference to a first encoding table when the current three-dimensional point is at the first layer, and with reference to a second encoding table not dependent on the first encoding table when the current three-dimensional point is at the second layer. 	Nonetheless, Izumi cures the deficiencies by teaching the features of an arithmetic encoding being performed with reference to a first encoding table when the current three-dimensional point is at the first layer, (See Izumi, Figs. 8, 9, and 11 – 13: configurations and table for encoding as related to first layer (Fig. 3); Pars. 0064 and 0065: content server 12 compression encodes a first layer image, and a second layer; See further Par. 0083 and Fig. 18: Steps 16 – 20; Pars. 0100 – 0102 and Par. 0216) and with reference to a second encoding table not dependent on the first encoding table when the current three-dimensional point is at the second layer. (See Izumi, Figs. 11 – 17: configurations and table for encoding as related to second layer; Pars. 0064 and 0065: server compression encodes a first layer image, and a second layer; See also Fig. 3 and Pars. 0100 – 0102 and Par. 0216)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Mammou and Izumi, before him/her, to combine the teachings of both references, in order to implement a three-dimensional data encoding method of encoding a plurality of three-dimensional points each having an attribute information item. Mammou teaches “a system comprises an encoder configured to compress attribute information and/or spatial for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud.” (Mammou, Abstract and Pars. 0166, 0194 and Pars. 0236, 0240 and 0242). Izumi teaches image processing apparatus and an image processing method that make it possible to generate a texture image of high picture quality using an omnidirectional image and storage to store first layer texture streams, first layer depth streams, second layer texture streams and second layer depth streams; the method depicts a configuration example of a table for viewpoint position information and face information of the first layer, and a configuration example of a table of viewpoint position information and face information of a second layer. (See Izumi, Fig. 3, Figs. 8 – 17 and Pars. 0100 – 0102 and Par. 0216). The result would be a reduction of the amount of data of a point cloud necessitated for compression of the amount of three-dimensional data.

	In regard to claim 2, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein the first encoding table and the second encoding table are different from each other. (See above rationale applied to rejection of Claim 1, on the basis of Izumi’s teachings in Figs. 8, 9, and 11 – 13: configurations and table for encoding as related to first layer; Pars. 0064 and 0065; configurations and table for encoding as related to second layer; - (which suggests the condition: first encoding table and second encoding table are different from each other))  	In regard to claim 3, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein the classifying is performed based on the geometry information to cause a higher layer among the plurality of layers to have a longer distance between three-dimensional points belonging to the higher layer. (See Mammou, Fig. 5A: illustration of components of an encoder that includes geometry, texture, and/or other attribute downscaling; Pars. 0100, 0101 and 0109: geometry/texture /attributes of point cloud at patch location at encoder such as encoder 250; See also Par. 0231; - (Mammou teaches classifying each of the plurality of three-dimensional points into any of a plurality of layers including a first layer and a second layer as disclosed in Fig. 5G: illustration of multiple attribute layers; Pars. 0134 – 0146: generated patch images for point clouds with points at the same patch location, but different depths may be referred to as layers; Par. 0391: a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others; - which implies a plurality of layers including a first layer and a second layer that would fulfill the above limitations)
	In regard to claim 4, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein the first layer is higher than the second layer among the plurality of layers, (See rationale evoked above in rejection of Claim 3, as applied, mutatis mutandis to rejection of Claim 4, to the condition of  a first layer that is higher than the second layer among the plurality of layers, and on the basis of Mammou as cited for Claim 3) the arithmetic-encoding is performed with reference to a first encoding table when the current three-dimensional point is at a layer higher than a first threshold layer among the plurality of layers, (See rationale applied to rejection of Claim 1 and rationale applied to rejection of Claim 3, in regard to the arithmetic-encoding as performed with reference to a first encoding table when the current three-dimensional point is as described above)  
	In regard to claim 8, the combination of Mammou and Izumi discloses: a three-dimensional data decoding method of decoding a plurality of encoded three-dimensional points each having geometry information,geometry information(Claim 8 is a data decoding method of decoding a plurality of encoded three-dimensional points, which represents the counter part of the data encoding method of encoding a plurality of three-dimensional points as disclosed in Claim 1. Therefore the rationale applied to rejection of Claim 1, on the basis of Mammou and Izumi references as cited in those rejections. (See Mammou, Abstract: system comprising an encoder configured to compress attribute information and/or spatial for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud; decoder configured to generate a decompressed point cloud based on an image based representation of a point cloud; See also Pars. 0089 and 0093))	In regard to claim 9, the combination of Mammou and Izumi discloses: the three-dimensional data decoding method according to claim 8, wherein the first decoding table and the second decoding table are different from each other. (Claim 9 is a data decoding method which represents the counter part of the data encoding method of Claim 2. Therefore the rationale applied to rejection of Claim 2, also applies, mutatis mutandis, to rejection of Claim 9,  on the basis of the Mammou and Izumi references as cited in the rejections of Claim 2) 	In regard to claim 10, the combination of Mammou and Izumi discloses: the three-dimensional data decoding method according to claim 8, wherein the classifying is performed based on the geometry information to cause a higher layer among the plurality of layers to have a longer distance between three-dimensional points belonging to the higher layer. (Claim 10 is a data decoding method which represents the counter part of the data encoding method of Claim 3. Therefore the rationale applied to rejection of Claim 3, also applies, mutatis mutandis, to rejection of Claim 10, on the basis of the Mammou and Izumi references as cited in the rejections of Claim 3)
	In regard to claim 11, the combination of Mammou and Izumi discloses: the three-dimensional data decoding method according to claim 8, wherein the first layer is higher than the second layer among the plurality of layers, the arithmetic-decoding is performed with reference to a first decoding table when the current three-dimensional point is at a layer higher than a first threshold layer among the plurality of layers.,(Claim 11 is a data decoding method which represents the counter part of the data encoding method of Claim 4. Therefore the rationale applied to rejection of Claim 2, also applies, mutatis mutandis, to rejection of Claim 11, on the basis of the Mammou and Izumi references as cited in the rejections of Claim 4)

In regard to claim 15, the combination of Mammou and Izumi discloses: a three-dimensional data encoding device that encodes a plurality of three-dimensional points each having geometry information,geometry information(Claim 15 is a three-dimensional data encoding device that performs the same functions as the method of Claim 1. Thus, the same rationale applied to rejection of Claim 1 also applies to rejection of Claim 15)    	In regard to claim 16, the combination of Mammou and Izumi discloses: a three-dimensional data decoding device that decodes a plurality of encoded three-dimensional points each having geometry information,geometry information (Claim 16 is a three-dimensional data encoding device that performs the same functions as the decoding method of Claim 8. Thus, the same rationale applied to rejection of Claim 8 also applies, mutatis mutandis, to rejection of Claim 16)  

In regard to claim 19, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein 7an occurrence probability in the first encoding table is different from an occurrence probability in the second encoding table. (See Izumi, in the teaching of the features of an arithmetic encoding being performed with reference to a first encoding table when the current three-dimensional point is at the first layer, (See Izumi, Figs. 8, 9, and 11 – 13: configurations and table for encoding as related to first layer (Fig. 3); See further Par. 0083 and Fig. 18: Steps 16 – 20; Pars. 0100 – 0102 and Par. 0216) and with reference to a second encoding table not dependent on the first encoding table when the current three-dimensional point is at the second layer. (See Izumi, Figs. 11 – 17; Pars. 0064 and 0065; See also Fig. 3 and Pars. 0100 – 0102 and Par. 0216; Par. 0234); - The disclosures of those citations indicate the possibility of an occurrence probability in the first encoding table that is different from an occurrence probability in the second encoding table, which is self-explanatory from the disclosure in the Specifications section of the instant Application at Pars. 0151, 0711 and 716)
 

11.	Claims 5 – 7 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, in view of Izumi, and in view of Mammou et al. (US 20190311499 A1), hereinafter “Mammou (2).”
	In regard to claim 5, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, wherein the first layer is higher than the second layer among the plurality of layers, (See rationale applied to rejection of Claim 4 for the same corresponding feature) and the arithmetic-encoding includes: arithmetic-encoding attribute information items of all of three-dimensional points at the first layer; (See rationale applied to rejection of Claim 1, applied here, mutatis mutandis, to the present feature)
However, the combination of references is not specific about the following limitations: initializing the first encoding table after the arithmetic-encoding of the geometry information; and geometry information 
initializing the first encoding table after the arithmetic-encoding of the geometry information; and (See Mammou (2), Pars. 0300 - 0311: process of initializing encoding table after the encoding of attribute information items; Fig. 12F illustrates an example octree compression technique using a binary arithmetic encoder, cache, and look-ahead table) geometry information (See Mammou (2), Par. 0071: configuration information to be included in a compressed attribute information file is encoded; Fig. 5 illustrates various encoding methods, such as arithmetic encoding used to encode attribute information, assigned attribute values; See further Par. 0311 and rationale used in rejection of Claim 1 in regard to the feature of attribute information items of three-dimensional points at a layer next to a first layer with reference to an encoding table such as an encoding table initialized as described on the basis; - See also rationale for rejection of Claim 1 in regard to geometry information)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Mammou, Izumi, and Mammou (2) before him/her, to combine the teachings of those references, in order to implement a three-dimensional data encoding method of encoding a plurality of three-dimensional points. Mammou (2) is also from the field of point cloud compression and teaches the additional limitations to claim 1 including initializing a first encoding table after arithmetic encoding of attribute information items and arithmetic encoding attribute information items of three-dimensional points at a layer positioned in reference to an encoding table initialized as described above. (See Mammou (2), Pars. 0300 – 0311 and Par. 0071). The result would be a reduction of the amount of data of a point cloud necessitated for compression of the amount of three-dimensional data.
	In regard to claim 6, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 5, wherein the arithmetic-encoding is performed sequentially from a higher layer among the plurality of layers, when the current three-dimensional point is at a layer higher than a second threshold layer, (See rationale used in rejection of Claim 5 in regard to the encoding process; See further Mammou (2), Par. 0051:      sequence of encoded point counts may encode spatial information for points of a point cloud; Par. 0234: level of detail attribute information may be sequentially encoded by an encoder) initializing the first encoding table, (See above rationale used in rejection of Claim 5 in regard to the initializing process) and arithmetic-encoding the geometry information (See again rationale used in rejection of Claim 5 in regard to the encoding process and also in regard to geometry information) and when the current three-dimensional point is at a layer equal to or lower than the second threshold layer, arithmetic-encoding the geometry information (Rationale used in rejection of Claim 5 in regard to the encoding process is also applicable here, mutatis mutandis, by also referring to rationale used in rejection of Claim 4 in regard to the arithmetic encoding process involving an encoding table related to a three-dimensional point positioned relative to a layer equal to or lower than a second threshold layer; - See also rationale for rejection of Claim 1 in regard to geometry information)
In regard to claim 7, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 5, wherein the second encoding table is generated by initializing the first encoding table. (The rationales applied to rejection of claims 1 and 2, applied here, mutatis mutandis, disclose the limitations added to Claim 5 to make up Claim 7) 		
	In regard to claim 12, the combination of Mammou, Izumi, and Mammou (2) discloses: the The three-dimensional data decoding method according to claim 8, wherein the first layer is higher than the second layer among the plurality of layers, and the arithmetic-decoding includes: arithmetic-decoding geometry informationgeometry information; andgeometry information (The rationale applied to rejection of Claim 5, also warrants the rejection of Claim 12, which represents the counterpart of the encoding method of Claim 5 as analyzed above on the basis of the cited references of Mammou, Izumi, and Mammou (2)) 	In regard to claim 13, the combination of Mammou, Izumi, and Mammou (2) discloses: the three-dimensional data decoding method according to claim 12, wherein the arithmetic-decoding is performed sequentially from a higher layer among the plurality of layers, when the current three-dimensional point is at a layer higher than a second threshold layer, initializing the first decoding table, and arithmetic-decoding the geometry informationgeometry information (The rationale applied to rejection of Claim 6, also warrants the rejection of Claim 13, which represents the counterpart of the encoding method of Claim 6 as analyzed above on the basis of the cited references of Mammou, Izumi, and Mammou (2)) 	In regard to claim 14, the combination of Mammou, Izumi, and Mammou (2) discloses: the three-dimensional data decoding method according to claim 12, wherein the second decoding table is generated by initializing the first decoding table. (The rationale applied to rejection of Claim 7, also warrants the rejection of Claim 14, which represents the counterpart of the encoding method of Claim 7 as analyzed above on the basis of the cited references of Mammou, Izumi, and Mammou (2)) 

Allowable Subject Matter
Claims 17 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of the method of those claims.
  	In regard to claim 17, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, but not the additional limitations: wherein each of the plurality of three-dimensional points is classified into any of the plurality of layers including a third layer, and the arithmetic encoding is performed with reference to a third encoding table dependent on the first encoding table when the current three-dimensional point is at the third layer
.  	In regard to claim 18, the combination of Mammou and Izumi discloses: the three-dimensional data encoding method according to claim 1, but not the additional limitations: wherein the arithmetic encoding is commonly performed using an octree representation regardless of whether the current three-dimensional point is at the first layer or the second layer.


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hernandez et al. (US 20150046456 A1) teaches METHODS AND APPARATUS FOR POINT CLOUD DATA PROCESSING.
Najaf et al. (US 20200364904 A1) teaches SINGLE-PASS BOUNDARY DETECTION IN VIDEO-BASED POINT CLOUD COMPRESSION.
Sinharoy et al. (US 20200020132 A1) teaches VISUAL QUALITY OF VIDEO BASED POINT CLOUD COMPRESSION USING ONE OR MORE ADDITIONAL PATCHES.
Dawar et al. (US 20200014940 A1) teaches POINT CLOUD COMPRESSION USING INTERPOLATION.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487